Zimmerman, J.
Section 2947.25, Bevised Code, as now in force, recites:
“After conviction and before sentence, a trial court shall refer for examination all persons convicted under Section
* * * 2905.44 of the Bevised Code * * * to a state facility designated by the department [Department of Mental Hygiene and Correction].” (Emphasis supplied.)
In our opinion, such a temporary referral for examination is no more than a procedural incident and is not a final appeal-able order under the wording and intendment of the quoted statute.
Such conclusion is fortified by Section 2953.05, Bevised Code, which provides:
“Appeal -under Section 2953.04 of the Bevised Code may be filed as a matter of right within thirty days after judgment and sentence * * *. After the expiration of the thirty-day period
* * * such appeal may be taken only by leave of the court to which the appeal is taken. * * *” (Emphasis supplied.)
From the last-quoted section, it is even more plainly apparent that the sentence is the judgment from which an appeal lies. Here, there has been no “judgment and sentence,” and there is no appealable order which the statutes recognize.
Any appeal must await the completion of the examination and the imposition of sentence. Otherwise, there would be the anomalous situation of two appeals, one from the temporary and incidental referral and, if that proved unsuccessful, another appeal from the sentence pronounced.
We think nothing of that sort is within the contemplation of the statutes, and, therefore, the judgment of the Court of Appeals herein dismissing the appeal is affirmed.

Judgment affirmed.

Taft, C. J., O’Neill, Griffith, Herbert and Gibson, JJ., concur.
Matthias, J., not participating.